Name: Commission Regulation (EEC) No 3837/87 of 21 December 1987 amending Regulation (EEC) No 3214/86 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1986/87 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 87 Official Journal of the European Communities No L 361 /13 COMMISSION REGULATION (EEC) No 3837/87 of 21 December 1987 amending Regulation (EEC) No 3214/86 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1986/87 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Havin regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 3214/86 (3), as amended by Regulation (EEC) No 437/87 (4), fixes the aif for the refining of raw sugar from beet refined in Portugal ; Whereas, pursuant to Article 5 of Council Regulation (EEC) No 2225/86 (*), the aid for refining sugar produced in the French overseas departments as provided for in Article 3 of that Regulation , was supplemented by Commission Regulations (EEC) No 438/87 (6) and (EEC) No 2930/87 Q by an amount of 0,07 ECU per 100 kilo ­ grams of raw sugar for the 1986/87 marketing year ; whereas, as a consequence, pursuant to the second subpa ­ ragraph of Article 9 (4) of Regulation (EEC) No 1785/81 , the same measures must be adopted for raw sugar from beet refined in Portugal during the 1986/87 marketing year ; whereas, to that end, the aid provided for in Article 2 ( 1 ) (b) of Regulation (EEC) No 3214/86 should also be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The following is added to Article 2 (1 ) (b) of Regulation (EEC) No 3214/86 : '(cc) 0,07 ECU per 100 kilograms of raw sugar of the standard quality.' Article 2 This Regulation shall enter into force on the third day following its publications in the Official Journal of the European Communities. It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 299, 23 . 10 . 1986, p. 24. (4) OJ No L 43, 13 . 2. 1987, p. 21 . 0 OJ No L 194, 17 . 7 . 1986, p. 7. ( «) OJ No L 43, 12. 2. 1987, p. 23 . 0 OJ No L 278 , 1 . 10 . 1987, p. 42.